DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-4, 6-13, 15-16 and 18-28 are pending.

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 01/25/2022, with respect to the 35 U.S.C. 103 rejection of claim 11 and 23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 11 and 23 have been withdrawn. 

Allowable Subject Matter

3.	Claims 1, 3-4, 6-13, 15-16 and 18-28 (renumbered as claims 1-24) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-4, 6-13, 15-16 and 18-28 (renumbered as claims 1-24) are allowable over prior art since the prior art reference(s) taken individually or in combination fails to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mohan et al, US 2016/0134316 paragraph [0007] discloses enable a multi-SIM wireless communication device having at least two SIMs to dynamically activate a dynamic multiple-input multiple-output (MIMO) mode by determining whether all of the SIMs are in an active state, and identifying each active SIM and each RF resource associated with an inactive SIM.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469